DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks
4.	In response to communications filed on 1/26/2021, no claims have been cancelled; claims 1, 12, and 18 have been amended, and no new claims have been added. Therefore, claims 1-20 are presently pending in the application.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maccanti et al. (U.S. Patent No. 10,025,673) in view of Magerramov et al. (U.S. Patent No. 8,495,472), in further view of Goetz et al. (U.S. Patent Application Publication No. 2015/0220561), in further view of Vincent (U.S. Patent Application Publication No. 2012/0290702).
As to claim 1, Maccanti et al. teaches as method comprising: 
storing checksums associated with writing data portions to storage container nodes in order to maintain data integrity without storing all data associated with a write request to a log (See Maccanti et al., column 3, line 61-column 4, line 39, wherein Maccanti discloses that “in various embodiments, each of the copies of the partitions that have been prepared for uploading may be re-inflated, verified against a previously generated checksum for the corresponding source partition.” This signifies that Maccanti has previous checksums stored); 
determining that a failure event has occurred (See Maccanti et al., column 4, lines 15-39, wherein Maccanti discloses that “the service may support automatic live repartitioning of data in response to the detection of various anomalies (e.g., failure or fault conditions, hot spots, or increases in table size and/or service request throughput), and/or explicit (e.g., pro-active and/or subscriber-initiated) live repartitioning of data to support planned or anticipated table size and/or throughput increases. In other words, the service may in some embodiments initiate the re-sizing (scaling) and/or repartitioning of a table programmatically in response to receiving one or more requests to store, retrieve, modify, or delete items in the scalable table”);
receiving a request to resynchronize a designated data portion stored on two or more storage container nodes, the two or more storage container nodes each configured to include a storage container engine and a privileged storage container in order to store the designated data portion (See Maccanti et al., column 2, line 64-column 3, line 23 and column 5, lines 3-14, wherein Maccanti discloses “to receiving a request to back up a table, these systems may back up each partition of the table as an individual item in a remote storage system (e.g., a key-value durable storage system), and may store metadata about the backup that is subsequently usable when restoring the backup to a new database (e.g., a new database table). In some embodiments, the system may be configured to initiate separate backup operations for each of the partitions of a table automatically (e.g., programmatically and without user intervention) in response to a request to back up the table, and to manage those backup operations on a per-partition basis (again, without user involvement).” Also see column 31, lines 23-34, wherein Maccanti discloses “re-initiate” the backup operation which is read on “resynch”); 
comparing a plurality of checksum values for equality, each checksum value being associated with a respective one of the storage container nodes, with a respective timestamp, and with a respective version of the designated data portion (See Maccanti et al., column 6, line 22-column 7, line 7, wherein Maccanti discloses “the system may be configured to maintain metadata about the table (e.g., to keep track of the table schema, and the state of the world from the perspective of the table and of each partition). In some embodiments, this metadata may be stored in the data storage system itself, and a copy of the metadata may also be stored in the remote storage system into which tables are backed up. The metadata uploaded to the remote storage system as part of a backup operation may include the table schema (e.g., the hash key and range key set up for table, and the maximum item size) or, in general, any of all information about the table at the time of the backup (e.g., all of the metadata of the table at the time of backup), and also information about each backup operation for the table (e.g., the time is was requested, by whom it was requested, the time at which it finished, and/or an indication of whether it was copied to other regions). In some embodiments, the metadata that is uploaded to the remote storage system as part of a backup operation may also include an indication of the version of the database software under which the source table was created and/or backed up, an indication of the storage format version that was used for the backup, an indication of the version of the packaging, compression, or uploading mechanisms that were used in the backup process, a checksum for each partition (e.g., a checksum generated according to the MD5 message digest algorithm), the BackupID for the backup, and/or any other information that may be usable in a subsequent operation to restore the table and/or to verify the consistency of the restored table”).
Maccanti et al., however, does not explicitly teach storing checksums and timestamps and when it is determined that at least a first one of the plurality of checksum values does not match at least a second one of the plurality of checksum values, identifying a designated one of the checksum values based on the timestamps; and updating the two or more storage container nodes to each include the designated data portion.
Magerramov et al. teaches a method and system for performing financial reconciliation between two systems using checksums (See abstract), in which he teaches storing checksums and timestamps (See Magerramov et al., column 4, line 59-column 5, line 11, wherein Magerramove teaches that checksums and time stamps are stored); and 
after determing that at least a first one of the plurality of checksum values does not match at least a second one of the plurality of checksum values, identifying a designated one of the checksum values based on the timestamps (See Magerramov et al., column 7, lines 27-50, wherein Magerramov discloses a checksum mismatch, i.e., when a primary checksum P calculated according to a formula at a synchronized time is not equal to a secondary checksum S calculated according to the same formula at the synchronized time, or when P=S, based on the respective contents of the primary system and the secondary system as of the synchronized time. According to a preferred embodiment of the present disclosure, a recovery process attempts to identify a previous time when a checksum match existed, i.e., a time preceding the reconciliation failure at which the primary checksum P and the secondary checksum S were equal, or when P=S, and to retransmit information pertaining to all of the records that were recorded in the primary system between the time of the identified checksum match and the time of the identified checksum mismatch. Therefore, according to this embodiment, the recovery process may be simplified, or made more efficient, by identifying the latest time at which a checksum match existed prior to the identification of the checksum mismatch, which may reduce the amount of information and/or the number of messages that must be sent in order to reconcile the contents of the primary system with those of the secondary system”); and 
updating the two or more storage container nodes to each include the designated data portion (See Magerramov et al., column 7, lines 27-50, wherein Magerramov discloses “the recovery process may be simplified, or made more efficient, by identifying the latest time at which a checksum match existed prior to the identification of the checksum mismatch, which may reduce the amount of information and/or the number of messages that must be sent in order to reconcile the contents of the primary system with those of the secondary system”).    
Maccanti et al. and Magerramov et al. are from the analogous art of reconciling/restoring data between two systems using checksums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Maccanti et al. and Magerramov et al. to have combined Maccanti et al. and Magerramov et al.. The motivation to combine Maccanti et al. and Magerramov et al. is to provide easier and more effective methods for reconciling information between two systems (See Magerramov et al., column 2, lines 11-16). Therefore, it would have been obvious to one skilled in the art to combine Maccanti et al. and Magerramov et al..
Maccanti et al. as modified teaches guaranteeing resynchronization of data across storage container node (See Maccanti et al., column 31, lines 23-34, wherein Maccanti discloses “re-initiate” the backup operation which is read on “resynch”) and storing checksums associated with writing data portions to storage container nodes in order to maintain data integrity without storing all data associated with a write request to a log (See Maccanti et al., column 3, line 61-column 4, line 39, wherein Maccanti discloses that “in various embodiments, each of the copies of the partitions that have been prepared for uploading may be re-inflated, verified against a previously generated checksum for the corresponding source partition.” This signifies that Maccanti has previous checksums stored).  Maccanti et al. as modified, however, does not explicitly teach maintaining data integrity in a containerized software virtualization system without running a journaled or log-structured file system; storing 
Goetz et al. teaches system and method for exposing cloud stored data to a content delivery network (See abstract), in which he teaches maintaining data integrity in a containerized software virtualization system without running a journaled or log-structured file system (See Goetz et al., Figures 12-13; Also see paragraphs 175-177, 226, wherein Goetz discloses “end-to-end data integrity can be ensured by including an MD5 checksum of the object data in the ETag header”)vstoring checksums and timestamps associated with writing data portions to storage container nodes in a containerized software virtualization system in order to maintain data integrity without storing all data associated with a write request to a log, wherein the containerized software virtualization system is configured to ensure that all acknowledged writes are stable (See Goetz et al., paragraphs 166-168, 175, wherein hash value is read on checksum and Goetz discloses “objects are stored by the object service 508 using a path derived by applying a hash function to the name of the object along with a timestamp”).
Maccanti et al. as modified and Goetz et al. are from the analogous art of managing data storage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Maccanti et al. as modified and Goetz et al. to have combined Maccanti et al. as modified and Goetz et al.. The motivation to combine Maccanti et al. as modified and Goetz et al. is to provide a system that has a separate application (an origin server) storing the content delivery configuration information in a separate database and fetching information from the cloud storage system as requested by the content delivery” (See Goetz et al., paragraph 12). Therefore, it would have been obvious to one skilled in the art to combine Maccanti et al. as modified and Goetz et al..
Maccanti et al. as modified, however, does not explicitly teach containerized software virtualization system.
Vincent teaches distributed hybrid virtual media and data communication system (See abstract), in which he teaches containerized software virtualization system (See Vincent, paragraphs 53 and 86, wherein Vincent teaches software virtualization and containers).
Maccanti et al. as modified and Vincent are from the analogous art of managing distributed data storage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Maccanti et al. as modified and Vincent to have combined Maccanti et al. as modified and Vincent. The motivation to combine Maccanti et al. as modified and Vincent is to provide a novel virtualized software platform at the application (i.e. client in the context of client/server model) software level to function as part of a novel distributed computer server system for distributed computing and services via the Internet and network system (See Vincent, paragraphs 8-9). Therefore, it would have been obvious to one skilled in the art to combine Maccanti et al. as modified and Vincent.

Maccanti et al. as modified, teaches wherein identifying the designated checksum value comprises identifying the latest timestamp associated with a checksum value present on any storage container node (See Magerramov et al., column 7, lines 27-50, wherein Magerramov discloses “the recovery process may be simplified, or made more efficient, by identifying the latest time at which a checksum match existed”).

As to claims 3 and 14, Maccanti et al. as modified, teaches determining whether the system is configured to enforce stable data writes (See Maccanti et al., column 2, line 64-column 3, line 23, wherein “the data storage systems described herein may provide mechanisms for backing up a database table as an asynchronous operation while the database continues to receive, accept, and service read and/or write operations that are directed to the table.” Also see column 25, lines 5-52).  

As to claims 4, 15 and 20, Maccanti et al. as modified, teaches wherein identifying the designated checksum value comprises identifying the latest timestamp associated with a checksum value present on a designated number of the storage container nodes after determining that the system is configured to enforce stable writes (See Maccanti et al., column 2, line 64-column 3, line 23, wherein “the data storage systems described herein may provide mechanisms for backing up a database table as an asynchronous operation while the database continues to receive, accept, and service read and/or write operations that are directed to the table.” Also see column 4, lines 15-39, wherein “the service may in some embodiments initiate the re-sizing (scaling) and/or repartitioning of a table programmatically in response to receiving one or more requests to store, retrieve, modify, or delete items in the scalable table. In some embodiments, a table may be repartitioned in response to crossing a pre-determined maximum threshold for the amount or percentage of resources (e.g., storage resource capacity or throughput capacity) that are provisioned to implement various tables, partitions, and replicas on the storage devices (or logical volumes) of a storage node. As used herein, the term "repartitioning" may be used to describe any of a variety of types of partition management operations, in different embodiments. For example, repartitioning a table may include splitting a partition (or one or more replicas of a partition) into multiple smaller partitions and/or moving one or more partitions (or replicas thereof) from one storage node (or storage device) to a different storage node (or storage device)”).   

As to claims 5 and 16, Maccanti et al. as modified, teaches wherein the designated number of the storage container nodes comprises a majority of the storage container nodes (See Maccanti et al., column 5, lines 3-14, lines 30-63, wherein Maccanti discloses “may store data in replicated partitions on multiple storage nodes (which may be located in multiple data centers) and may implement a single master failover protocol… in some embodiments, a partition replica may be assigned {designated} to a particular storage node based (at least in part) on whether there is enough storage capacity for the anticipated size of the partition replica and/or on whether there is enough provisioned throughput capacity (e.g., in terms of input/output operations per second, or IOPS) for the anticipated work load directed to the partition replica. In some embodiments, the provisioned (or committed) number of IOPS may have grown after the partition replica was created (e.g., using an UpdateTable operation to increase the provisioned throughput capacity for read operations and/or write operations). In some embodiments, an UpdateTable operation may be invoked by a client through a graphical user interface (GUI). In other embodiments, an UpdateTable operation may be invoked through an UpdateTable API whose inputs include an identifier of the table for which additional throughput capacity is desired, a desired (e.g., increased) number of IOPS for read operations and/or a desired (e.g., increased) number of IOPS for write operations. As described in more detail herein, in some embodiments, an UpdateTable operation may be automatically invoked by the system in response to a change in the storage or throughput capacity for a table (or various partitions thereof) that was specified as part of an operation to restore the table from a backup.” Also, see column 22, line 52-64).   

As to claims 6 and 17, Maccanti et al. as modified, teaches receiving a request for the designated data portion; and transmitting the designated data portion in response to the request (See Maccanti et al., column 5, lines 3-14, lines 30-63 and column 22, line 52-64).    
PRTWP001 25 
Maccanti et al. as modified, teaches wherein the storage container nodes are members of a storage container node cluster, the storage container node cluster including a plurality of data storage volumes, the plurality of data storage volumes including a designated data storage volume, the designated data storage volume including the two or more storage container nodes (See Maccanti et al., column 4, lines 15-39, wherein “a table may be repartitioned in response to crossing a pre-determined maximum threshold for the amount or percentage of resources (e.g., storage resource capacity or throughput capacity) that are provisioned to implement various tables, partitions, and replicas on the storage devices (or logical volumes) of a storage node;” Also see column 5, lines 3-14, lines 30-63, wherein Maccanti discloses “may store data in replicated partitions on multiple storage nodes (which may be located in multiple data centers) and may implement a single master failover protocol… in some embodiments, a partition replica may be assigned {designated} to a particular storage node based (at least in part) on whether there is enough storage capacity for the anticipated size of the partition replica and/or on whether there is enough provisioned throughput capacity (e.g., in terms of input/output operations per second, or IOPS) for the anticipated work load directed to the partition replica).   

As to claim 8, Maccanti et al. as modified, teaches wherein the request for the designated data portion is generated at a container application, the container application being located at one of the storage container nodes (See Maccanti et al., column 2, line 64-column 3, line 23 and column 5, lines 3-14; column 5, lines 3-14, lines 30-63 and column 22, line 52-64).   

As to claim 9, Maccanti et al. as modified, teaches wherein the request for the designated data portion is generated at a container application, the container application being located at an application node outside the designated data storage volume (See Maccanti et al., column 2, line 64-column 3, line 23 and column 5, lines 3-14; column 5, lines 3-14, lines 30-63 and column 22, line 52-64).   

As to claim 10, Maccanti et al. as modified, teaches wherein each storage container node includes a storage container and a container engine, the container engine being configured to provide a virtualized operating system mediating communications associated with one or more containerized applications (See Maccanti et al., Figure 19; column 4, lines 15-39, wherein “the service may in some embodiments initiate the re-sizing (scaling) and/or repartitioning of a table programmatically in response to receiving one or more requests to store, retrieve, modify, or delete items in the scalable table. In some embodiments, a table may be repartitioned in response to crossing a pre-determined maximum threshold for the amount or percentage of resources (e.g., storage resource capacity or throughput capacity) that are provisioned to implement various tables, partitions, and replicas on the storage devices (or logical volumes) of a storage node. As used herein, the term "repartitioning" may be used to describe any of a variety of types of partition management operations, in different embodiments. For example, repartitioning a table may include splitting a partition (or one or more replicas of a partition) into multiple smaller partitions and/or moving one or more partitions (or replicas thereof) from one storage node (or storage device) to a different storage node (or storage device)”).

As to claim 11, Maccanti et al. as modified, teaches wherein each storage container node includes a respective storage container configured to access a respective one or more storage devices accessible via the storage container node (See Maccanti et al., Figure 19; column 4, lines 15-39, wherein “the service may in some embodiments initiate the re-sizing (scaling) and/or repartitioning of a table programmatically in response to receiving one or more requests to store, retrieve, modify, or delete items in the scalable table. In some embodiments, a table may be repartitioned in response to crossing a pre-determined maximum threshold for the amount or percentage of resources (e.g., storage resource capacity or throughput capacity) that are provisioned to implement various tables, partitions, and replicas on the storage devices (or logical volumes) of a storage node. As used herein, the term "repartitioning" may be used to describe any of a variety of types of partition management operations, in different embodiments. For example, repartitioning a table may include splitting a partition (or one or more replicas of a partition) into multiple smaller partitions and/or moving one or more partitions (or replicas thereof) from one storage node (or storage device) to a different storage node (or storage device)”).

Maccanti et al. teaches a system comprising: 
a plurality of computing devices, each computing device including memory and at least one processor, each computing device including a network interface, the computing devices being configured to communicate over a network via the network interfaces, each computing device being configured to implement a storage container node (See Maccanti et al., column 3, liens 24-42, wherein “data storage service users (e.g., customers, service subscriber, and/or clients applications) using a "CreateBackup" application programming interface (API);” Also see column 8, lines 44-65, wherein “the components illustrated in FIG. 3 may be implemented directly within computer hardware, as instructions directly or indirectly executable by computer hardware (e.g., a microprocessor or computer system), or using a combination of these techniques”), each storage container node including a storage container engine and a privileged storage container for storing designated data portions, (See Maccanti et al., column 3, line 61-column 4, line 39, wherein Maccanti discloses that “in various embodiments, each of the copies of the partitions) wherein a designated one of the storage container nodes is configured to: 
store checksums associated with writing data portions to storage container nodes in order to maintain data integrity without storing all data associated with a write request to a log (See Maccanti et al., column 3, line 61-column 4, line 39, wherein Maccanti discloses that “in various embodiments, each of the copies of the partitions that have been prepared for uploading may be re-inflated, verified against a previously generated checksum for the corresponding source partition.” This signifies that Maccanti has previous checksums stored); 
(See Maccanti et al., column 4, lines 15-39, wherein Maccanti discloses that “the service may support automatic live repartitioning of data in response to the detection of various anomalies (e.g., failure or fault conditions, hot spots, or increases in table size and/or service request throughput), and/or explicit (e.g., pro-active and/or subscriber-initiated) live repartitioning of data to support planned or anticipated table size and/or throughput increases. In other words, the service may in some embodiments initiate the re-sizing (scaling) and/or repartitioning of a table programmatically in response to receiving one or more requests to store, retrieve, modify, or delete items in the scalable table”);
receive a request to resynchronize a designated data portion stored on two or more of the storage container nodes, the two or more storage container nodes each configured to store the designated data portion (See Maccanti et al., column 2, line 64-column 3, line 23 and column 5, lines 3-14, wherein Maccanti discloses “to receiving a request to back up a table, these systems may back up each partition of the table as an individual item in a remote storage system (e.g., a key-value durable storage system), and may store metadata about the backup that is subsequently usable when restoring the backup to a new database (e.g., a new database table). In some embodiments, the system may be configured to initiate separate backup operations for each of the partitions of a table automatically (e.g., programmatically and without user intervention) in response to a request to back up the table, and to manage those backup operations on a per-partition basis (again, without user involvement).” Also see column 31, lines 23-34, wherein Maccanti discloses “re-initiate” the backup operation which is read on “resynch”); 
PRTWP001 26compare a plurality of checksum values for equality, each checksum value being associated with a respective one of the storage container nodes, with a respective timestamp, and with a respective version of the designated data portion (See Maccanti et al., column 6, line 22-column 7, line 7, wherein Maccanti discloses “the system may be configured to maintain metadata about the table (e.g., to keep track of the table schema, and the state of the world from the perspective of the table and of each partition). In some embodiments, this metadata may be stored in the data storage system itself, and a copy of the metadata may also be stored in the remote storage system into which tables are backed up. The metadata uploaded to the remote storage system as part of a backup operation may include the table schema (e.g., the hash key and range key set up for table, and the maximum item size) or, in general, any of all information about the table at the time of the backup (e.g., all of the metadata of the table at the time of backup), and also information about each backup operation for the table (e.g., the time is was requested, by whom it was requested, the time at which it finished, and/or an indication of whether it was copied to other regions). In some embodiments, the metadata that is uploaded to the remote storage system as part of a backup operation may also include an indication of the version of the database software under which the source table was created and/or backed up, an indication of the storage format version that was used for the backup, an indication of the version of the packaging, compression, or uploading mechanisms that were used in the backup process, a checksum for each partition (e.g., a checksum generated according to the MD5 message digest algorithm), the BackupID for the backup, and/or any other information that may be usable in a subsequent operation to restore the table and/or to verify the consistency of the restored table”).
Maccanti et al., however, does not explicitly teach storing checksums and timestamps and after determining that at least a first one of the plurality of checksum values does not match at least a second one of the plurality of checksum values, identify a designated one of the checksum values based on the timestamps; and update the two or more storage container nodes to each include the designated data portion.
Magerramov et al. teaches a method and system for performing financial reconciliation between two systems using checksums (See abstract), in which he teaches storing checksums and timestamps (See Magerramov et al., column 4, line 59-column 5, line 11, wherein Magerramove teaches that checksums and time stamps are stored); and 
after determining that at least a first one of the plurality of checksum values does not match at least a second one of the plurality of checksum values, identify a designated one of the checksum values based on the timestamps (See Magerramov et al., column 7, lines 27-50, wherein Magerramov discloses a checksum mismatch, i.e., when a primary checksum P calculated according to a formula at a synchronized time is not equal to a secondary checksum S calculated according to the same formula at the synchronized time, or when P=S, based on the respective contents of the primary system and the secondary system as of the synchronized time. According to a preferred embodiment of the present disclosure, a recovery process attempts to identify a previous time when a checksum match existed, i.e., a time preceding the reconciliation failure at which the primary checksum P and the secondary checksum S were equal, or when P=S, and to retransmit information pertaining to all of the records that were recorded in the primary system between the time of the identified checksum match and the time of the identified checksum mismatch. Therefore, according to this embodiment, the recovery process may be simplified, or made more efficient, by identifying the latest time at which a checksum match existed prior to the identification of the checksum mismatch, which may reduce the amount of information and/or the number of messages that must be sent in order to reconcile the contents of the primary system with those of the secondary system”); and 
update the two or more storage container nodes to each include the designated data portion (See Magerramov et al., column 7, lines 27-50, wherein Magerramov discloses “the recovery process may be simplified, or made more efficient, by identifying the latest time at which a checksum match existed prior to the identification of the checksum mismatch, which may reduce the amount of information and/or the number of messages that must be sent in order to reconcile the contents of the primary system with those of the secondary system”).    
Maccanti et al. and Magerramov et al. are from the analogous art of reconciling/restoring data between two systems using checksums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed Maccanti et al. and Magerramov et al. to have combined Maccanti et al. and Magerramov et al.. The motivation to combine Maccanti et al. and Magerramov et al. is to provide easier and more effective methods for reconciling information between two systems (See Magerramov et al., column 2, lines 11-16). Therefore, it would have been obvious to one skilled in the art to combine Maccanti et al. and Magerramov et al..
Maccanti et al. as modified teaches guaranteeing resynchronization of data across storage container nodes in the containerized virtualization architecture (See Maccanti et al., column 31, lines 23-34, wherein Maccanti discloses “re-initiate” the backup operation which is read on “resynch”) and storing checksums associated with writing data portions to storage container nodes in order to maintain data integrity without storing all data associated with a write request to a log (See Maccanti et al., column 3, line 61-column 4, line 39, wherein Maccanti discloses that “in various embodiments, each of the copies of the partitions that have been prepared for uploading may be re-inflated, verified against a previously generated checksum for the corresponding source partition.” This signifies that Maccanti has previous checksums stored); maintaining data integrity in a containerized software virtualization system without running a journaled or log-structured file system; storing checksums and timestamps associated with writing data portions to storage container nodes in a containerized software virtualization system in order to maintain data integrity without storing all data associated with a write request to a log, wherein the containerized software virtualization system is configured to ensure that all acknowledged writes are stable.
Goetz et al. teaches system and method for exposing cloud stored data to a content delivery network (See abstract), in which he teaches maintaining data integrity in a containerized software virtualization system without running a journaled or log-structured file system (See Goetz et al., Figures 12-13; Also see paragraphs 175-177, 226, wherein Goetz discloses “end-to-end data integrity can be ensured by including an MD5 checksum of the object data in the ETag header”); storing checksums and timestamps associated with writing data portions to storage container nodes in a containerized software virtualization system in order to maintain data integrity without storing all data associated with a write request to a log, wherein the containerized software virtualization system is configured to ensure that all acknowledged writes are stable (See Goetz et al., paragraphs 166-168, 175, wherein hash value is read on checksum and Goetz discloses “objects are stored by the object service 508 using a path derived by applying a hash function to the name of the object along with a timestamp”).
Maccanti et al. as modified and Goetz et al. are from the analogous art of managing data storage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Maccanti et al. as modified and Goetz et al. to have combined Maccanti et al. as modified and Goetz et al.. The motivation to combine Maccanti et al. as modified and Goetz et al. is to provide a system that has a separate application (an origin server) storing the content delivery configuration information in a separate database and fetching information from the cloud storage system as requested by the content delivery” (See Goetz et al., paragraph 12). Therefore, it would have been obvious to one skilled in the art to combine Maccanti et al. as modified and Goetz et al..
Maccanti et al. as modified, however, does not explicitly teach containerized software virtualization system.
Vincent teaches distributed hybrid virtual media and data communication system (See abstract), in which he teaches containerized software virtualization system (See Vincent, paragraphs 53 and 86, wherein Vincent teaches software virtualization and containers).
Maccanti et al. as modified and Vincent are from the analogous art of managing distributed data storage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Maccanti et al. as modified and Vincent to have combined Maccanti et al. as modified and Vincent. The motivation to combine Maccanti et al. as modified and Vincent is to provide a novel virtualized software platform at the application (i.e. client in the context of client/server model) software level to function as part of a novel distributed computer server system for distributed computing and services via the Internet and network system (See Vincent, paragraphs 8-9). Therefore, it would have been obvious to one skilled in the art to combine Maccanti et al. as modified and Vincent.

As to claim 18, Maccanti et al. teaches one or more non-transitory computer readable media having instructions stored thereon for performing a method, the method comprising:
(See Maccanti et al., column 3, line 61-column 4, line 39, wherein Maccanti discloses that “in various embodiments, each of the copies of the partitions that have been prepared for uploading may be re-inflated, verified against a previously generated checksum for the corresponding source partition.” This signifies that Maccanti has previous checksums stored); 
determining that a failure event has occurred (See Maccanti et al., column 4, lines 15-39, wherein Maccanti discloses that “the service may support automatic live repartitioning of data in response to the detection of various anomalies (e.g., failure or fault conditions, hot spots, or increases in table size and/or service request throughput), and/or explicit (e.g., pro-active and/or subscriber-initiated) live repartitioning of data to support planned or anticipated table size and/or throughput increases. In other words, the service may in some embodiments initiate the re-sizing (scaling) and/or repartitioning of a table programmatically in response to receiving one or more requests to store, retrieve, modify, or delete items in the scalable table”);
PRTWP001 27receiving a request to resynchronize a designated data portion stored on two or more storage container nodes, the two or more storage container nodes each configured to store the designated data portion (See Maccanti et al., column 2, line 64-column 3, line 23 and column 5, lines 3-14, wherein Maccanti discloses “to receiving a request to back up a table, these systems may back up each partition of the table as an individual item in a remote storage system (e.g., a key-value durable storage system), and may store metadata about the backup that is subsequently usable when restoring the backup to a new database (e.g., a new database table). In some embodiments, the system may be configured to initiate separate backup operations for each of the partitions of a table automatically (e.g., programmatically and without user intervention) in response to a request to back up the table, and to manage those backup operations on a per-partition basis (again, without user involvement).” Also see column 31, lines 23-34, wherein Maccanti discloses “re-initiate” the backup operation which is read on “resynch”); 
comparing a plurality of checksum values for equality, each checksum value being associated with a respective one of the storage container nodes, with a respective timestamp, and with a respective version of the designated data portion (See Maccanti et al., column 6, line 22-column 7, line 7, wherein Maccanti discloses “the system may be configured to maintain metadata about the table (e.g., to keep track of the table schema, and the state of the world from the perspective of the table and of each partition). In some embodiments, this metadata may be stored in the data storage system itself, and a copy of the metadata may also be stored in the remote storage system into which tables are backed up. The metadata uploaded to the remote storage system as part of a backup operation may include the table schema (e.g., the hash key and range key set up for table, and the maximum item size) or, in general, any of all information about the table at the time of the backup (e.g., all of the metadata of the table at the time of backup), and also information about each backup operation for the table (e.g., the time is was requested, by whom it was requested, the time at which it finished, and/or an indication of whether it was copied to other regions). In some embodiments, the metadata that is uploaded to the remote storage system as part of a backup operation may also include an indication of the version of the database software under which the source table was created and/or backed up, an indication of the storage format version that was used for the backup, an indication of the version of the packaging, compression, or uploading mechanisms that were used in the backup process, a checksum for each partition (e.g., a checksum generated according to the MD5 message digest algorithm), the BackupID for the backup, and/or any other information that may be usable in a subsequent operation to restore the table and/or to verify the consistency of the restored table”).
Maccanti et al., however, does not explicitly teach storing checksums and timestamps and after determining that at least a first one of the plurality of checksum values does not match at least a second one of the plurality of checksum values, identifying a designated one of the checksum values based on the timestamps; and updating the two or more storage container nodes to each include the designated data portion.
Magerramov et al. teaches a method and system for performing financial reconciliation between two systems using checksums (See abstract), in which he teaches storing checksums and timestamps (See Magerramov et al., column 4, line 59-column 5, line 11, wherein Magerramove teaches that checksums and time stamps are stored); and 
 (See Magerramov et al., column 7, lines 27-50, wherein Magerramov discloses a checksum mismatch, i.e., when a primary checksum P calculated according to a formula at a synchronized time is not equal to a secondary checksum S calculated according to the same formula at the synchronized time, or when P=S, based on the respective contents of the primary system and the secondary system as of the synchronized time. According to a preferred embodiment of the present disclosure, a recovery process attempts to identify a previous time when a checksum match existed, i.e., a time preceding the reconciliation failure at which the primary checksum P and the secondary checksum S were equal, or when P=S, and to retransmit information pertaining to all of the records that were recorded in the primary system between the time of the identified checksum match and the time of the identified checksum mismatch. Therefore, according to this embodiment, the recovery process may be simplified, or made more efficient, by identifying the latest time at which a checksum match existed prior to the identification of the checksum mismatch, which may reduce the amount of information and/or the number of messages that must be sent in order to reconcile the contents of the primary system with those of the secondary system”); and 
updating the two or more storage container nodes to each include the designated data portion (See Magerramov et al., column 7, lines 27-50, wherein Magerramov discloses “the recovery process may be simplified, or made more efficient, by identifying the latest time at which a checksum match existed prior to the identification of the checksum mismatch, which may reduce the amount of information and/or the number of messages that must be sent in order to reconcile the contents of the primary system with those of the secondary system”).    
Maccanti et al. and Magerramov et al. are from the analogous art of reconciling/restoring data between two systems using checksums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Maccanti et al. and Magerramov et al. to have combined Maccanti et al. and Magerramov et al.. The motivation to combine Maccanti et al. and Magerramov et al. is to provide easier and more effective methods for reconciling information between two systems (See Magerramov et al., column 2, lines 11-16). Therefore, it would have been obvious to one skilled in the art to combine Maccanti et al. and Magerramov et al..
Maccanti et al. as modified teaches guaranteeing resynchronization of data across storage container nodes (See Maccanti et al., column 31, lines 23-34, wherein Maccanti discloses “re-initiate” the backup operation which is read on “resynch”) and storing checksums associated with writing data portions to storage container nodes in order to maintain data integrity without storing all data associated with a write request to a log (See Maccanti et al., column 3, line 61-column 4, line 39, wherein Maccanti discloses that “in various embodiments, each of the copies of the partitions that have been prepared for uploading may be re-inflated, verified against a previously generated checksum for the corresponding source partition.” This signifies that Maccanti has previous checksums stored); maintaining data integrity in a containerized software virtualization system without running a journaled or log-structured file system; storing checksums and timestamps associated with writing data portions to storage container nodes in a containerized software virtualization system in order to maintain data integrity without storing all data associated with a write request to a log, wherein the containerized software virtualization system is configured to ensure that all acknowledged writes are stable.
Goetz et al. teaches system and method for exposing cloud stored data to a content delivery network (See abstract), in which he teaches maintaining data integrity in a containerized software virtualization system without running a journaled or log-structured file system (See Goetz et al., Figures 12-13; Also see paragraphs 175-177, 226, wherein Goetz discloses “end-to-end data integrity can be ensured by including an MD5 checksum of the object data in the ETag header”); storing checksums and timestamps associated with writing data portions to storage container nodes in a containerized software virtualization system in order to maintain data integrity without storing all data associated with a write request to a log, wherein the containerized software virtualization system is configured to ensure that all acknowledged writes are stable (See Goetz et al., paragraphs 166-168, 175, wherein hash value is read on checksum and Goetz discloses “objects are stored by the object service 508 using a path derived by applying a hash function to the name of the object along with a timestamp”).
Maccanti et al. as modified and Goetz et al. are from the analogous art of managing data storage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Maccanti et al. as modified and Goetz et al. to have combined Maccanti et al. as modified and Goetz et al.. The motivation to combine Maccanti et al. as modified and Goetz et al. is to provide a system that has a separate application (an origin server) storing the content delivery configuration information in a separate database and fetching information from the cloud storage system as requested by the content delivery” (See Goetz et al., paragraph 12). Therefore, it would have been obvious to one skilled in the art to combine Maccanti et al. as modified and Goetz et al..
Maccanti et al. as modified, however, does not explicitly teach containerized software virtualization system.
Vincent teaches distributed hybrid virtual media and data communication system (See abstract), in which he teaches containerized software virtualization system (See Vincent, paragraphs 53 and 86, wherein Vincent teaches software virtualization and containers).
Maccanti et al. as modified and Vincent are from the analogous art of managing distributed data storage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Maccanti et al. as modified and Vincent to have combined Maccanti et al. as modified and Vincent. The motivation to combine Maccanti et al. as modified and Vincent is to provide a novel virtualized software platform at the application (i.e. client in the context of client/server model) software level to function as part of a novel distributed computer (See Vincent, paragraphs 8-9). Therefore, it would have been obvious to one skilled in the art to combine Maccanti et al. as modified and Vincent.

Response to Arguments
7. 	Applicant's arguments filed on 1/26/2021, with respect to the rejected claims in view of the cited references have been considered but are moot in view of applicant’s amended claims necessitate new ground(s) of rejection. The arguments pertain to the newly added claim language which has been rejected by newly cited art of Vincent.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





11/5/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164